DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 02/21/2022 Amendments/Arguments, which directly amended claims 1, 8, 10, 17, 19; cancelled claims 7, 16; and traversed the rejections of the claims of the 11/24/2021 Office Action are acknowledged.

Examiner’s Statement Of Reason For Allowance
Claims 1-6, 8-15, and 17-20 are allowed.
Regarding claims 1, 10, and 19, a beam steerable antenna system, a method of manufacturing a beam steerable antenna system, and a method of beam steering an antenna array as claimed, have neither been taught nor made obvious by the art of record.
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 11,108,458 discloses a 5G or pre-5G communication system to be provided to support a higher data transmission rate after a 4G communication system such as LTE.  An apparatus that combines a plurality of radio signals according to an embodiment of the present invention comprises: a plurality of antennas which receive the plurality of radio signals; a baseband modem which generates channel estimation information related to the plurality of radio signals and combines the plurality of radio signals on the basis of combining control information; and a controller which generates the combining control information on the basis of the channel estimation information and preset configuration information and transmits the combining control information to the baseband modem.

US 11,095,350 discloses cellular technology applications of beamforming performed in the digital domain.  In one aspect, an RF system for performing digital beamforming on a per-carrier basis is disclosed, where different phase and/or amplitude adjustments are applied to signals of different frequency ranges (i.e., to different carrier signals).  In another aspect, an RF system for performing digital beamforming on a per-antenna basis is disclosed, where different phase and/or amplitude adjustments are applied to signals transmitted from or received by different antennas.  In some embodiments, an RF system may be configured to implement both digital beamforming on a per-carrier basis and digital beamforming on a per-antenna basis.  The RF systems disclosed herein allow implementing programmable beamforming in the digital domain in a manner that is significantly less complex than conventional implementations.
US 10,897,082 discloses an apparatus, system, and method for a steerable phased array antenna having a plurality of antenna elements disposed in a predetermined number of rows, M, and a predetermined number of columns, N, wherein M and N are positive integers; a M number of first beamformer components including phase tapers, wherein each first beamformer component corresponds to a row of antenna elements, and wherein each first beamformer component is operatively connected to the N number of antenna elements in the corresponding row; and a N number of second beamformer components including phase tapers, wherein each second beamformer component corresponds to a column of antenna elements, and wherein each second beamformer component is operatively connected to the M number of antenna elements in the corresponding column.

US 2019/0326664 discloses a method of implementing a combiner or divider network with compact layout design is proposed.  A phased-array antenna comprises a plurality of antenna elements, a plurality of phase shifters, and a combiner and/or divider network.  The phased-array antenna is capable of forming narrowly focused beams.  The array of antenna elements is applied with a set of combined beam coefficients to steer the direction of the beam and to shape the beamwidth to a desired width.  The combiner and/or divider network is implemented with a compact layout design, where each combiner or divider in the network is designed with a flexible terminal location to fit different circuits easily to reduce trace loss in the network and to reduce the overall layout size.

US 10,141,993 discloses a radio communication device includes a plurality of antenna arrays each configured to generate a steerable antenna beam according to a respective beamforming codeword, wherein each of the plurality of antenna arrays is configured to obtain the respective beamforming codeword from a single-antenna-array steering codebook that is reused by each of the plurality of antenna arrays, and a beamforming circuit configured to weight signals for the plurality of antenna arrays to coordinate the steerable antenna beams from a subset of the plurality of antenna arrays to form a combined antenna beam in a first steering direction.

US 2010/0117913 discloses an antenna for a base station and a repeater capable of electrically or mechanically controlling the individual operation of an element antenna constituting an array antenna or a sub-array antenna so as to adaptively cope with the change in the communication environment, and having an economic and high performance transmitting and receiving function, and a method of controlling a mode of the antenna.  The multi-mode antenna includes a radiation portion having one or more array antenna and capable of selectively changing an antenna effective opening surface and changing a resistance direction of an antenna beam pattern, an active channel portion connected to the array antennas and including switches, transmission and receiving channels, and a signal combiner and splitter, and a modem and control portion connected to the active channel portion and having a control portion and a modem.

US 4,189,733 discloses an adaptive antenna system which enhances the desired signal in the output of the system while reducing the interference from signals arriving from directions other than that of the desired signal.  The antenna system operates in conjunction with a modulation/demodulation system for spreading and despreading the spectrum of the desired signal.  By a series of deterministic perturbations of phase shifters or other signal varying devices attached to the antenna elements, the system measures the effects of these perturbations: (1) on the wide-band energy in the output of the antenna, prior to spectrum despreading, and (2) on the narrow-band energy following despreading, and then adjusts the phase shifters or other signal varying devices so as to enhance the desired signal while reducing the interfering signals.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646